MICHALSKI, Judge
(dissenting):
My dissent is directed to that part of the majority’s decision that states the specification fails to state an offense. Art 91 was created to deal with a problem that adversly effects military authority. That problem is described by Art 91 as “insubordinate conduct”. In discussing the concept of “disrespect” which is an integral element of this offense, MCM, Part IV, paragraph 13c(3) explains in pertinent part that, “disrespectful behavior is that which detracts from the respect due authority____ It may consist of acts or language____ Disrespect by words may be conveyed by abusive epithets, or other contemptuous or denunciatory language.” It is my belief that the *899following summary of the facts contained in the record of trial establishes beyond a reasonable doubt that the specification described such an offense.
A Master Sergeant, in charge of correctional custody, and his assistant, a Staff Sergeant were counselling the appellant, who was in correctional custody, about his deficient military bearing and behavior. Appellant was standing at attention about four feet in front of them, he looked directly at the noncommissioned officers to whom he was speaking and uttered the words contained in the specification that resulted in the finding of guilt by the military judge.
When his behavior is viewed in the context of the situation in which it occured, it was clearly the type of insubordinate conduct that Art 91 was designed to correct. I believe my brethren have concluded as they have by mistakenly limiting the focus of their attention on only one word, which word in my judgment, connotes contempt under certain circumstances as in this case. As an example, the first definition of the word “crap” found in Webster’s Ninth Collegiate Dictionary, published in 1985 is “excrement- usu. considered vulgar.” The words used by appellant conveyed disrespect for authority and when considered in the circumstances in which they were spoken demonstrate the commission of an Art 91 offense. I would affirm the finding of guilty of this specification.